MEMORANDUM**
City of Redondo Beach (“City”) appeals the district court’s grant of a preliminary injunction in favor of the Comité de Jornaleros de Redondo Beach (“Comité”), et al., in their 42 U.S.C. § 1983 complaint for declaratory and injunctive relief challenging Section 3-7.1601 of the City’s Municipal Code on First and Fourteenth Amendment grounds. The code section makes it unlawful for any person to stand on the street and solicit employment from an occupant of a motor vehicle, and for any person to stop or park a vehicle on a street from which any occupant of the vehicle attempts to hire another person for employment. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of an order denying a preliminary injunction is limited and deferential. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). The district court did not abuse its discretion in concluding that the Comite had standing to challenge the ordinance, nor in finding that there are serious issues going to the merits of this case, nor in its consideration of the balance of the hardships and the possibility of irreparable injury. See Southwest Voter Registration Educ. Project, 344 F.3d at 917-18.
*995AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *995courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s request for judicial notice, filed March 3, 2005, is granted.